Citation Nr: 0719564	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  00-23 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1948.  He died in February 1999.  The appellant in 
this case is his surviving spouse.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied Dependency and Indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151.

In October 2001, the Board remanded this matter to afford the 
appellant the opportunity to appear at a Board hearing, as 
she had requested.  In March 2002, the appellant testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge.  

Thereafter, in February 2004 and January 2006, the Board 
remanded the matter to the RO for additional evidentiary 
development.  In January 2007, the Board solicited the 
opinion of an independent medical expert (IME) regarding the 
medical questions at issue in this case.  Such opinion was 
provided in February 2007.

In light of the IME opinion, another remand of this matter is 
unfortunately required.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.



REMAND

The appellant is seeking Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1151.  

Dependency and Indemnity Compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 2002 
& Supp. 2006).  Before an award of Dependency and Indemnity 
Compensation may be made, therefore, service connection for 
the cause of the veteran's death must be established.

Under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2006), 
compensation shall be awarded for a qualifying death in the 
same manner as if such death were service-connected.  A death 
is considered a qualifying death if it was not the result of 
the veteran's willful misconduct and (1) the death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In this case, the record on appeal indicates that the veteran 
sought treatment from VA on several occasions between 
November 1998 and January 1999, complaining of symptoms such 
as abdominal pain, pain in the left ribcage, and pain in the 
left shoulder.  The diagnoses included musculoskeletal pain 
and adhesive capsulitis.  

In January 1999, the veteran underwent full body scan at 
Tawas St. Joseph Hospital which showed multiple osseous 
metastases, with locations including the right 5th rib, the 
left 6th rib, and the left 11th rib.  He was transferred to 
the VA hospital with a diagnosis of carcinoma of the lung 
with metastases.  He died of that disease the following 
month.  

The appellant now contends that VA's failure to identify and 
treat the veteran's cancer prior to 1999 caused his death.  
In support of her claim, she points to a December 1995 VA 
radiology report in which the radiologist noted that the 
veteran had a density adjacent to the left helium.  The 
radiologist noted that a CT scan might be of use for further 
evaluation.  

In light of the appellant's contentions, in January 2007, the 
Board solicited an opinion from an independent medical expert 
(IME).  In a February 2007 opinion, the IME, a thoracic 
oncologist, responded that the record on appeal contained a 
chest X-ray dated November 15, 1995.  He indicated that he 
had reviewed the film along with a radiologist from the Dana-
Farber Cancer Institute, and they both agreed that there was 
a suspicious nodular density in the left hilum evident.  The 
IME noted that the VA radiology report of this film described 
the density and suggested possible CT scanning for further 
evaluation.  

Unfortunately, however, the IME indicated that the record he 
had been provided did not include the details of the visit 
which led to the chest X-ray in December 1995, nor did it 
include subsequent clinic notes which referred to the X-ray.  
He indicated that "[i]f indeed the left hilar density in 
1995 was the same tumor that became evident in 1998-1999, it 
is possible that it may have been more treatable in 1995."  
He further indicated that he was "concerned that the chest 
x-ray of November 16, 1995, may have been a missed 
opportunity to diagnose the tumor three years earlier.  This 
would depend on what if any workup and follow-up was done 
between 1995 and 1998."

In light of the IME opinion, another attempt must be made to 
obtain additional VA clinical records corresponding to the 
period from 1995 to 1998.  The appellant has indicated that 
the veteran was treated at the VA facilities in Saginaw and 
Ann Arbor, Michigan, during this period.  The Board notes 
that the RO previously contacted these facilities and 
requested such records.  The facilities responded by 
providing electronic records, which included laboratory 
reports, discharge summaries, and radiology reports; however, 
the actual clinical records were not provided.  The Board 
notes that such records apparently exist, as a VAMC document 
entitled "Past Clinic Visits" shows that the veteran 
visited VA facilities on numerous occasions between 1992 and 
1998.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency, including records from the service 
department.  Indeed, VA may only end efforts to obtain such 
records if it is concluded that the records sought do not 
exist or that further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2) (2006).  Given the 
discussion above, the Board finds that additional efforts are 
necessary in order to obtain the veteran's VA clinical 
records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA 
facilities in Saginaw and Ann Arbor, 
Michigan, and ask them to provide 
clinical records pertaining to the 
veteran, corresponding to the period from 
August 24, 1992, to October 28, 1998.  
Advise these facilities that electronic 
laboratory reports, discharge summaries, 
and radiology reports have already been 
received, but that the actual clinical 
records corresponding to the veteran's 
"past clinic visits" have not yet been 
provided.  

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
claim.  If the appellant's claim remains 
denied, she should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for 
appropriate appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




